BRICKELL, C. J.
1. It has long since ceased to be an error or irregularity working a reversal of a judgment, that the record does not disclose a formal issue between the parties. It is presumed from the recital, that a jury came and were empanelled to tiy the issue joined. Especially should this presumption be indulged, when the proceeding is a trial of the right of property under the statute, capable only of a single issue, clearly prescribed. Hall v. Dargan, 4 Ala. 696; Lucas v. Hitchcock, 2 Ala., 287; Dent v. Smith, 15 Ala., 286.
2. The proper judgment was a condemnation of the property to the satisfaction of the attachment levied on it, and not a judgment that the claimant pay the plaintiff the assessed value of the property. An error in this respect would be a clerical misprision, amendable on motion in the circuit court, and would not be cause of reversal here. In this case it is not an unreasonable presumption the judgment against the claimant for the assessed value, was matter of consent or without objection from him. The plaintiff acknowledges to have received twenty dollars of the assessed value, and for the remainder only is judgment rendered. It is unreasonable to suppose, in the absence of all objection or exception, that all this occurred in inviiwn against the appellant.
3. The attachment suit is a distinct and independent suit, and unless the record had been for some legitimate purpose introduced in the court below, we cannot now look into it, certainly not for finding error in the claim suit.
The judgment is affirmed.